In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 13‐3801 and 14‐1682 
LIGHTSPEED MEDIA CORPORATION, 
                                                                     Plaintiff, 

                                                     v. 

ANTHONY SMITH, et al., 
                                      Defendants‐Appellees, 
                                                            
Appeal of PAUL DUFFY, JOHN STEELE, and PAUL HANSMEIER,  
                                               Appellants.  
                                  ____________________ 

         Appeals from the United States District Court for the 
                    Southern District of Illinois. 
 No. 12 CV 00889 — G. Patrick Murphy, Judge, and David R. Herndon, 
                             Chief Judge.  
                                  ____________________ 

            ARGUED APRIL 7, 20141 — DECIDED JULY 31, 2014 
                      ____________________ 

                                                 
      1  No. 13‐3801 was argued before this panel. No. 14‐1682 was submit‐
ted to the same panel pursuant to Internal Operating Procedure 6(b). The 
panel  concluded  that  oral  argument  was  unnecessary  in  the  latter  case, 
which  is  submitted  on  the  briefs  in  accordance  with  Fed.  R.  App.  P. 
34(a)(2)(C).
2                                           Nos. 13‐3801 & 14‐1682 

   Before WOOD, Chief Judge, and KANNE and SYKES, Circuit 
Judges. 
    WOOD, Chief Judge. The first rule of holes, according to an 
old  saying,  is  to  stop  digging.  The  two  appeals  before  us 
bring  that  to  mind,  for  reasons  that  will  become  apparent. 
The  first,  No.  13‐3801,  comes  to  us  from  the  district  court’s 
order  granting  a  motion  for  attorneys’  fees  and  costs  under 
28  U.S.C.  §  1927  filed  by  SBC  Internet  Services,  LLC  (d/b/a 
AT&T),  Comcast  Cable  Communications,  LLC  (collectively 
“the ISPs”), and Anthony Smith, defendants in the underly‐
ing  litigation.  The  order  imposed  joint  and  several  liability 
for  the  fees  against  Paul  Duffy,  John  Steele,  and  Paul  Hans‐
meier.  They  have  appealed  from  that  order.  They  did  not, 
however, file a motion either to clarify the nature of the sanc‐
tions  or  to  stay  the  order.  Instead,  they  simply  did  not  pay. 
The defendants then moved for an order to show cause why 
appellants should not be held in contempt for their failure to 
pay,  or  in  the  alternative  for  immediate  contempt.  After  a 
hearing, the district court found that they had  failed  to pay 
and that there was no excuse for their behavior. It thus held 
them in civil contempt and ordered them to pay 10% of the 
original sanctions award to cover the defendants’ additional 
costs for the contempt litigation. It also assessed a daily fine, 
in  case  payment  was  not  forthcoming.  The  second  appeal 
before us, No. 14‐1682, is from the contempt proceeding. 
                                   I 
                                   A 
    Lightspeed  Media  operates  online  pornography  sites. 
Our  story  begins  when  it  brought  suit  in  St.  Clair  County, 
Illinois,  against  one  John  Doe  defendant,  identified  only 
Nos. 13‐3801 & 14‐1682                                                3

through his IP address. (An IP, or Internet Protocol, address 
is  the  number  assigned  to  a  particular  device  on  the  Inter‐
net.) Doe’s IP address was allegedly associated with the un‐
lawful viewing of Lightspeed’s content, made possible by the 
use of a widely shared, “hacked” password. Lightspeed then 
identified  approximately  6,600  others  (through  their  IP  ad‐
dresses only) as alleged “co‐conspirators” in a wide‐reaching 
scheme to steal passwords and content. The only conspirato‐
rial act alleged was the use of the same password. Then, fol‐
lowing what seems to be appellants’ modus operandi, see, e.g., 
AF Holdings, LLC v. Does 1–1058, 752 F.3d 990, 993 (D.C. Cir. 
2014),  Lightspeed,  acting  ex  parte,  served  subpoenas  on  the 
ISPs (which at that point were non‐parties) for the personal‐
ly  identifiable  information  of  each  of  the  6,600  alleged  co‐
conspirators, none of whom had been joined as parties. The 
ISPs refused to turn over the information and instead filed a 
motion to quash and for a protective order. 
     The  state  trial  court  denied  the  ISPs’  motion,  and  so  the 
ISPs sought appellate review. At the same time, Duffy called 
an  attorney  representing  the  ISPs  and  requested  the  name 
and  title  of  each  employee  who  decided  that  an  ISP  would 
not  comply  with  the  subpoenas.  Steele  then  submitted  an 
affidavit stating that the ISP attorney refused to provide that 
information.  The  Illinois  Supreme  Court  ultimately  ruled 
that the trial court erred by refusing to quash the subpoenas. 
Lightspeed responded by amending its complaint on August 
3,  2012,  and  formally  naming  as  co‐conspirator  parties  the 
ISPs  and  unidentified  “corporate  representatives”  of  the 
ISPs.  The  complaint  painted  with  a  broad  brush:  it  alleged 
everything  from  negligence,  to  violations  of  the  Computer 
Fraud  and Abuse Act,  18  U.S.C.  §§ 1030  and  1030(g),  to  de‐
ceptive practices and aiding and abetting. “John Doe,” in the 
4                                            Nos. 13‐3801 & 14‐1682 

amended complaint, became Anthony Smith. Then, ignoring 
the fact  that the  Illinois  Supreme Court  had  just  rejected its 
request  for  the  same  information,  Lightspeed  issued  new 
subpoenas seeking the personally identifiable information of 
Smith’s purported 6,600 co‐conspirators. 
    On August 9, 2012, the ISPs removed the case to the Dis‐
trict Court for the Southern District of Illinois. See 28 U.S.C. 
§  1446(b)(3).  Lightspeed  immediately  filed  an  emergency 
motion  in  advance  of  the  routine  Rule  26(f)  conference,  see 
FED.  R. CIV.  P. 26(f), asking the federal court to order the ISPs 
to produce the same “co‐conspirators’” personally identifia‐
ble  information.  At  the  same  time,  Hansmeier  submitted  a 
motion  for  pro  hac  vice  admission;  he  did  not  identify  a  law 
firm on the form. Steele entered an appearance in which he 
listed his firm as Prenda Law. The firm affiliations, however, 
turned  out  to  be  provisional,  to  put  it  kindly.  At  the  emer‐
gency  motion  hearing,  Steele  identified  his  firm  as  Steele 
Hansmeier PLLC, Duffy said that he was with Prenda Law, 
and Hansmeier was with something called Alpha Law Firm. 
Steele  Hansmeier  and  Prenda  are  listed  at  the  same  street 
address,  161  North  Clark  Street,  in  Chicago,  in  different 
suites. 
   Addressing the discovery motion at the emergency hear‐
ing,  Steele  spoke  at  length  about  the  dire  need  for  the  re‐
quested information. Unconvinced, the district judge denied 
the  motion,  stating  in  passing  that  he  was  “skeptical  about 
how this case could ever be put on, but my feet are not set in 
stone  on  it.  I’ve  seen  some  cases  that  didn’t  look  too  hot  at 
the start that got better with time. This may be one of those 
cases.” Defendants then submitted both a motion to dismiss 
and a motion to stay discovery pending a ruling on the for‐
Nos. 13‐3801 & 14‐1682                                                5

mer motion. In November 2012, Hansmeier submitted a mo‐
tion to withdraw without indicating which firm he was with; 
in March 2013, Steele withdrew. 
    This was not the only case Duffy, Steele, and Hansmeier 
had at the time. While the motion to dismiss was pending in 
the  Southern  District  of  Illinois,  a  court  in  the  Central  Dis‐
trict  of  California  held  a  hearing  for  the  express  purpose  of 
exploring the role this trio, operating often as “Prenda Law,” 
played in some underlying copyright infringement litigation. 
That  hearing  did  not  go  well  for  them;  sanctions  were  im‐
posed on all three (among others) and the matter referred to 
a  variety  of  state  and  federal  authorities.  See  Ingenuity  13 
LLC v. John Doe, No. 12‐cv‐8333, 2013 WL 1898633 (C.D. Cal. 
May  6,  2013).  For  our  purposes  the  relevant  fact  is  that  the 
district court there found that Steele, Hansmeier, and Duffy 
owned and controlled Prenda Law. The court went on to say 
that they  
   demonstrated [a] willingness to deceive not just [that] 
   Court,  but  other  courts  where  they  have  appeared. 
   [Their]  representations  about  their  operations,  rela‐
   tionships,  and  financial  interests  have  varied  from 
   feigned  ignorance  to  misstatements  to  outright  lies. 
   But  this  deception  was  calculated  so  that  the  Court 
   would  grant  [their]  early‐discovery  requests,  thereby 
   allowing [them] to identify defendants and exact set‐
   tlement proceeds from them. 
Id. at *3. After the show‐cause order was entered in the Cen‐
tral  District  of  California  but  before  any  sanctions  were  im‐
posed, Duffy, Steele, and Hansmeier (along with others from 
Prenda)  began  voluntarily  to  dismiss  similar  cases  filed 
across  the  country,  including  the  one  now  before  us.  Four‐
6                                           Nos. 13‐3801 & 14‐1682 

teen days after the district court granted Lightspeed’s motion 
for  voluntary  dismissal,  defendant  Smith  filed  a  motion  for 
attorney’s  fees  under  Fed.  R.  Civ.  P.  54(d)(2)  and  28  U.S.C. 
§ 1927. Duffy filed a response; Steele and Hansmeier did not. 
     In October, the district court granted Smith fees and costs 
pursuant to section 1927. The order ran jointly and severally 
against  each  appellant.  Taking  into  account  both  the  record 
in  the  case  before  it  and  the  rulings  in  other  districts,  the 
court  found  that  the  litigation  against  Smith  “smacked  of 
bullying pretense.” The court said that its decision to impose 
sanctions  was  particularly  informed  by  the  emergency  mo‐
tion for discovery. The next day, Hansmeier filed a motion to 
vacate  or  reconsider,  and  a  few  days  later  Steele  and  Duffy 
did the same. Hansmeier and Steele alleged that while Duffy 
received  notice  that  sanctions  were  being  sought,  they  did 
not. 
   After  the  district  court  granted  fees  and  costs  for  Smith, 
the ISPs filed a motion requesting the same. Hansmeier and 
Steele  opposed  the  motion,  and  so  the  district  court  held  a 
hearing  to  deal  with  both  the  motion  to  reconsider  the  fees 
awarded  Smith  and  the  new  ISP  motion.  On  November  27, 
2013,  the  district  court  denied  the  motion  to  reconsider 
(which had been filed on behalf of all three appellants) and 
awarded attorneys’ fees to the ISPs. Appeal No. 13‐3801 fol‐
lowed. 
                                     B 
     1. Notice and Opportunity to be Heard  
    Steele  and  Hansmeier  contend  that  their  due  process 
rights were violated because they never received proper no‐
tice  of  Smith’s  motion  for  sanctions.  The  record,  however, 
Nos. 13‐3801 & 14‐1682                                                7

does not support them. First, as the district court concluded, 
even  if  we  assume  that  they  did  not  have  notice  originally, 
that defect was cured when the district court granted rehear‐
ing on the sanctions issue. Indeed, in their briefs before this 
court, Steele and Hansmeier seem to concede as much. Their 
complaint  has  shifted  to  one  focusing  on  the  adequacy  of 
their opportunity to respond. It is too late to change theories, 
however, and in any event, the district court correctly ruled 
that whatever procedural flaw there may have been was ful‐
ly  corrected  by  affording  a  new  opportunity  for  a  hearing. 
Finally, they received adequate notice in the first place. 
     Due  process  requires  “notice  ‘reasonably  calculated,  un‐
der all the circumstances, to apprise interested parties of the 
pendency  of  the  action  and  afford  them  an  opportunity  to 
present their objections.’” United States Air Funds, Inc. v. Es‐
pinosa, 559 U.S. 260, 272 (2010) (citing Mullane v. Central Han‐
over Bank & Trust Co., 339 U.S. 306, 314 (1950)). Actual notice 
is  not  required.  Id.  We  are  not  talking  here  about  service  of 
process, which proceeds under a more restrictive set of rules. 
See  FED.  R.  CIV.  P.  4.  Instead,  the  motion  for  sanctions  was 
one  step  in  an  ongoing  piece  of  litigation.  Given  the  close 
connections  among  the  lawyers,  it  was  reasonable  for  the 
court to conclude that service on Duffy would suffice to give 
notice  to  Steele  and  Hansmeier  as  well.  The  behavior  each 
one  displayed  throughout  this  litigation  underscored  their 
ongoing relationship and communication: they used one an‐
other’s CM/ECF login information, filed motions on behalf of 
each other, and submitted substantially similar documents. 
   It  is  also  worth  noting  that  Federal  Rule  of  Civil  Proce‐
dure  5(b)(2)(B)(i)  permits  leaving  notice  at  a  person’s  office 
with a clerk or someone in charge, or even in a conspicuous 
8                                          Nos. 13‐3801 & 14‐1682 

place.  Duffy  received  notice,  he  was  in  charge  of  Prenda 
Law, and there was evidence that both Steele and Hansmeier 
were working for Prenda as well. While appellants huff that 
the  district  court  “wholly  gloss[ed]  over  the  fact  that  Hans‐
meier  noticed  his  appearance  in  the  case  for  Alpha  Law 
Firm,  not  Prenda  Law,”  the  district  court  had  ample  reason 
to find the Prenda/Alpha distinction illusory at best, fraudu‐
lent at worst. Two days after Steele moved to withdraw from 
this case, he declared in another action that he was “of coun‐
sel with the law firm, Prenda Law, Inc.” and that Hansmeier 
was “also of counsel to the firm.” Declaration of John Steele, 
Ingenuity  13  LLC  v.  John  Doe,  Case  No.  2:12‐cv‐08333‐ODW‐
JC, ECF No. 83 ¶¶ 1, 4 (C.D. Cal. filed Mar. 8, 2013). And this 
is to say nothing of the fact that at least once Hansmeier in‐
dicated in this case that he was of counsel to Prenda. 
    In separate proceedings in the Central District of Califor‐
nia, Duffy, Steele, and Hansmeier each took the Fifth instead 
of  answering  the  court’s  questions  about  attorney  miscon‐
duct  and  the  relationship  between  Prenda  and  other  poten‐
tial shell companies. See Ingenuity 13 LLC, 2013 WL 1898633, 
at *2 n.3. See  also Joe Mullin, “Judge smash:  Prenda’s porn‐
trolling days are over,” ArsTechnica (April 2, 2013), available 
at  http://arstechnica.com/tech‐policy/2013/04/prenda‐porn‐
trolls‐clam‐up‐as‐their‐plans‐crumble‐in‐an‐la‐courtroom/ 
(all websites cited in this opinion were last visited on July 31, 
2014). The Fifth Amendment, however, “does not forbid ad‐
verse  inferences  against  parties  to  civil  actions  when  they 
refuse to testify in response to probative evidence.” Baxter v. 
Palmigiano, 425 U.S. 308, 318 (1976); see also LaSalle Bank Lake 
View v. Seguban, 54 F.3d 387, 390 (7th Cir. 1995). 
Nos. 13‐3801 & 14‐1682                                                   9

    A  quick  look  at  publicly  available  documents  supports 
the district court’s finding that service on Duffy also accom‐
plished  service  on  Steele  and  Hansmeier.  In  its  application 
for  authorization  to  transact  business  in  Florida,  Steele 
Hansmeier,  a  Minnesota  corporation,  listed  its  mailing  ad‐
dress  as  161  N.  Clark  St.  No.  3200,  Chicago,  IL  60601.  Paul 
Hansmeier  is  listed  as  Manager  and  his  address  is  listed  as 
1111  Lincoln  Rd.,  Suite  400,  in  Miami  Beach,  Florida.  See 
http://search.sunbiz.org/Inquiry/CorporationSearch/Search
ResultDetail/EntityName/forl‐m11000004784‐c904d9dd‐
b0c6‐4096‐bce2‐4476d6ff780f/Steele%20Hansmeier/Page1. 
     Interestingly,  161  N.  Clark  St.  Suite  3200  is  also  listed  as 
the  principal  place  of  business  for  Prenda  Law,  Inc.,  in  its 
2011  application  for  authorization  to  transact  business  in 
Florida.  Its  registered  agent,  Mark  Lutz,  uses  the  same  Mi‐
ami Beach address as Hansmeier did in the Steele Hansmeier 
application.          See        http://search.sunbiz.org/Inquiry/
CorporationSearch/SearchResultDetail/EntityName/forp‐
f11000004516‐3c50423a‐5be3‐4bf9‐bf44‐36f37c29f9cc/Prenda
%20Law/Page1.  See  also  Declaration  of  Brett  L.  Gibbs  Sup‐
porting  Motion  for  Indicative  Ruling,  Ingenuity  13  LLC  v. 
Doe,  Case  No.  2:12‐cv‐08333‐ODW,  Doc.  240‐2,  ¶¶  12–13  (“I 
accepted Hansmeier’s offer to work at Steele Hansmeier … I 
worked at Steele Hansmeier PLLC and its successor, Prenda 
Law,  Inc.,  from  late  March  2011  until  late  February  2013.”). 
Alpha’s  connection  to  Steele  Hansmeier  and  Prenda  shows 
up in a search for Steele Hansmeier on Minnesota’s business 
filing  site.  There,  Steele  Hansmeier  lists  its  registered  ad‐
dress as 80 S. 8th St. #900 Alpha Law Firm, Minneapolis, MN 
55402.  See  http://mblsportal.sos.state.mn.us/Business/Search
Details?filingGuid=7e930678‐96d4‐e011‐a886‐001ec94ffe7f. 
See  also  DieTrollDie,  “Down  the  Rabbit  Hole  –  Pren‐
10                                        Nos. 13‐3801 & 14‐1682 

da/Steele/Hansmeier Wonderland,” (Feb. 28, 2012), available 
at  http://dietrolldie.com/2012/02/28/down‐the‐rabbit‐hole‐
prendasteelehansmeier‐wonderland/. 
    Little  more  need  be  said.  We  are  disappointed  that  the 
appellants’  own  attorney,  Daniel  J.  Voelker,  was  either  una‐
ble or unwilling to tell us at oral argument about the precise 
relationship between Prenda and Alpha Law, despite its rel‐
evance for the issues on appeal. No matter: we have enough 
to conclude with confidence that notice to Duffy was reason‐
ably calculated to apprise Steele and Hansmeier of the pen‐
dency of the motion. For the icing on the cake, we add that 
the district court also found that Steele received actual notice 
via email. Smith sent notice to the email address that Steele 
shared  with  Duffy.  While  Duffy  argues  that  after  he  with‐
drew from the case he did not receive those emails, the dis‐
trict court did not find him to be credible. We have no reason 
to upset that assessment. 
      2. Opportunity to be Heard  
    Steele  and  Hansmeier  also  argue  that  they  were  never 
given  an  opportunity  to  be  heard  on  Smith’s  motion.  Once 
again,  the  record  belies  their  assertion.  As  we  have  noted, 
they had adequate notice  of the hearing.  Duffy  submitted a 
memorandum  in  opposition  to  Smith’s  motion,  but  Steele 
and Hansmeier did not. Nonetheless, the court gave all three 
appellants  another  opportunity  to  be  heard  on  the  matter 
after they submitted motions to vacate or reconsider the or‐
der  granting  Smith’s  request  for  attorneys’  fees.  Before  the 
rehearing,  Steele  and  Hansmeier  both  submitted  briefs  in 
opposition to Comcast’s fees. They chose not to submit addi‐
tional briefs (apart from what was presented in the motion to 
vacate or reconsider itself) on any other aspect of the order. 
Nos. 13‐3801 & 14‐1682                                            11

At  the  hearing  Hansmeier  explained  in  detail  why  he 
thought  that  sanctions  should  not  be  imposed  against  him; 
Steele  spoke  as  well.  This  more  than  sufficed  as  an  oppor‐
tunity to be heard. 
   3. ISPs’ Motions for Fees 
   In  addition  to  challenging  the  attorneys’  fees  for  Smith, 
appellants also argue that the district court erred by granting 
fees  to  the  ISPs.  Duffy  argues  he  was  not  given  an  oppor‐
tunity  to  respond  to  the  ISPs’  request,  and  all  three  argue 
they  were  not  given  an  opportunity  to  respond  to  the  fee 
itemization. 
           a. Duffy’s Opportunity to Respond  
     While Steele and Hansmeier submitted timely memoran‐
da in opposition to the ISPs’ motions, Duffy did not. He as‐
serts  that  he  was  not  given  an  opportunity  to  respond  be‐
cause the district court ruled on the motions before the time 
to  respond  expired  under  the  court’s  local  rules.  This  argu‐
ment is frivolous. Duffy does not cite any local rule for this 
point,  and  had  he  taken  the  time  to  look  at  the  rules,  he 
quickly would have realized that there was time to respond. 
The  ISPs  electronically  filed  their  motions  on  November  8, 
2013. The local rules allow 17 days for any response to elec‐
tronically filed motions. See  SDIL‐LR 7.1(g);  SDIL‐LR 5.1(c). 
The rules provide that “[f]ailure to file a timely response to a 
motion  may,  in  the  Court’s  discretion,  be  considered  an  ad‐
mission of  the merits of the  motion.” SDIL‐LR  7.1(g). Duffy 
had until November 25, 2013, to submit his response, but he 
did not file anything. The district court granted the ISPs’ mo‐
tion on November 27, 2013. Duffy had an opportunity to re‐
spond; he simply chose not to exercise it. 
12                                         Nos. 13‐3801 & 14‐1682 

           b. Fee itemization 
    All  three  appellants  also  argue  they  were  not  given  an 
opportunity to respond to both Smith and the ISPs’ fee item‐
ization  and  were  prejudiced  by  this  alleged  omission.  Once 
again,  they  miss  the  mark.  They  had  a  full  opportunity  to 
respond  to  Smith’s  itemization  but  chose  to  focus  on  other 
issues. With respect to the ISPs’ itemization, they are correct 
that the district court erred when it ruled too quickly, but we 
conclude that this error was harmless. 
    Smith  filed  his  itemization  on  November  8,  2013;  he 
added  a  notice  that  he  would  raise  the  itemization  at  the 
November  13  hearing.  On  November  10,  Hansmeier  filed  a 
notice of intention to file a response to Smith’s itemization on 
or  before  November  22.  On  November  12,  the  court  sent  a 
Notice  of  Striking,  which  required  Smith  to  re‐file  his 
itemization with a corrected signature block; Smith complied 
that  same  day.  On  November  13,  the  district  court  held  a 
rehearing on the matter of Smith’s fees and an initial hearing 
on  the  ISPs’  request  for  fees.  On  November  25,  the  district 
court  ordered  the  docket  text  to  be  modified  to  describe 
defendants’  November  12  re‐submitted  itemization  as  a 
supplement  to  the  motion  for  sanctions.  The  court  did  not 
indicate any change in the deadline for a response. The court 
then  issued  its  ruling  finding  the  fees  reasonable  on 
November 27—five days after the date by which Hansmeier 
had  promised  his  response  to  Smith’s  itemization.  While 
appellants contend that the court reset the response deadline 
on November 25 when it characterized Smith’s re‐submitted 
itemization as a supplement, they give us no indication why 
this  should  be  so.  Beyond  the  fact  that  the  district  court 
never actually reset the deadline, there was no change to the 
Nos. 13‐3801 & 14‐1682                                                13

substance of Smith’s itemization. Moreover, appellants could 
not  have  relied  on  that  November  25  characterization, 
because  their  deadline  to  submit  their  opposition  was  that 
same day. In short, appellants  had ample opportunity to  be 
heard on any questions related to Smith’s itemization of fees. 
    The time the court gave for responses to  the ISPs’ itemi‐
zation  was  shorter  than  the  17  days  called  for  by  the  local 
rules. AT&T  did  not  file  its  itemization  until  November  15; 
Comcast’s  filing  was  even  later,  November  22.  The  district 
court ruled on the submissions on November 27, just 12 and 
five days later. The court’s order noted that Duffy, Hansmei‐
er, and Steele had not filed responses to the specific itemiza‐
tion. It went on to explain that it found a response unneces‐
sary because, after having reviewed the itemizations, it con‐
cluded  that  the  itemized  fees  were  reasonable.  We  can  as‐
sume that it was error for the court to accelerate the time for 
ruling without informing the parties of the revised schedule. 
Nevertheless, any such error was harmless. Appellants have 
not given us any reason to believe that the ISPs’ itemization 
was  unreasonable.  Indeed,  in  focusing  on  the  errors  in 
Smith’s fees, appellants argue that Smith’s fees are unreason‐
able  when  compared  to  the  fees  requested  by  Comcast.  We 
see no reversible error here. 
            c. Timeliness of the ISPs’ Motion  
   Appellants next challenge the ISPs’ motion on the ground 
that  they  delayed  too  long  before  filing  it.  They  are  correct 
that  motions  under  section  1927  must  not  be  unreasonably 
delayed.  Overnite  Transp.  Co.  v.  Chi.  Indus.  Tire  Co.,  697  F.2d 
789, 793 (7th Cir. 1983). But they push the point too far when 
they assert that the delay divested the district court of juris‐
diction over their motion. In Overnite, the case on which they 
14                                          Nos. 13‐3801 & 14‐1682 

rely,  an  appeal  of  the  judgment  was  pending,  and  eight 
months  elapsed  between  the  filing  of  the  notice  of  appeal 
and  this  court’s  affirmance  on  appeal.  During  that  period, 
jurisdiction had shifted from the district court to the court of 
appeals. After this court affirmed, the  district court  granted 
attorneys’  fees  pursuant  to  section  1927.  Id.  at  792.  We  held 
that the district court was without jurisdiction to rule on the 
motion  for  costs  and  attorneys’  fees.  The  district  court  had 
not  reserved  jurisdiction  over  this  issue  after  the  notice  of 
appeal was filed; the statute did not leave jurisdiction in the 
district  court  for  this  purpose;  and  no  motions  concerning 
the case were directed to either this court or the district court 
during the eight months the appeal on the merits was pend‐
ing. Id. 
    The  circumstances  here  are  entirely  different.  Between 
the time the case was voluntarily dismissed to the time when 
the ISPs filed their motion for sanctions, the district court re‐
tained jurisdiction; no appeal was pending. Smith moved for 
sanctions  on  April  5,  2013,  and  the  district  court  originally 
granted  his  motion  on  October  30,  2013. Appellants  moved 
for reconsideration in late October and early November, and 
at that point the ISPs moved for attorneys’ fees. It was up to 
the  district  court  to  decide,  in  its  discretion,  whether  that 
motion was timely. The court concluded that it was, and we 
see no abuse of discretion in that ruling. 
      4. Merits 
   Appellants next  throw a  variety  of  arguments  regarding 
the  substantive  ruling  against  the  wall,  with  the  hope  that 
one might stick. None does. 
Nos. 13‐3801 & 14‐1682                                              15

    The court ordered the imposition of attorneys’ fees under 
section 1927 from the inception of the suit. The statute reads 
as follows: 
   Any  attorney  or  other  person  admitted  to  conduct 
   cases in any court of the United States or any Territo‐
   ry  thereof  who  so  multiplies  the  proceedings  in  any 
   case  unreasonably  and  vexatiously  may  be  required 
   by the court to satisfy personally the excess costs, ex‐
   penses,  and  attorneysʹ  fees  reasonably  incurred  be‐
   cause of such conduct. 
Our  review  of  fee  awards  under  section  1927  is  only  for 
abuse of discretion. Walter v. Fiorenzo, 840 F.2d 427, 433 (7th 
Cir. 1988). Sanctions are proper if the attorney “has acted in 
an objectively unreasonable manner by engaging in a serious 
and studied disregard for the orderly process of justice … or 
where  a  claim  [is]  without  a  plausible  legal  or  factual  basis 
and  lacking  in  justification.”  Id.  (internal  quotation  marks 
and  citations  omitted).  Bearing  that  standard  in  mind,  we 
consider  whether  the  court  abused  its  discretion  by  impos‐
ing fees for the entire course of this litigation and by making 
liability joint and several. 
   a. Fees from Inception 
    Lightspeed’s  suit  against  the  ISPs  was  premised  on  the 
notion  that  because  the  ISPs  challenged  appellants’  subpoe‐
na of the personally identifiable information of Smith’s 6,600 
“co‐conspirators,” they somehow became part of a purport‐
ed  plot  to  steal  Lightspeed’s  content.  If  there  was  any  con‐
ceivable  merit  in  that  theory,  then  perhaps  fees would  have 
been inappropriate. But there was not. 
16                                            Nos. 13‐3801 & 14‐1682 

     Count  I  alleged  that  the  ISPs  violated  the  Computer 
Fraud and Abuse Act (CFAA), 18 U.S.C. §§ 1030 and 1030(g), 
by failing to prevent hacking. The only alleged assistance to 
hackers, however, was the challenge to the subpoena. As ex‐
pansive as the CFAA is, see Orin S. Kerr, Vagueness Challenges 
to  the  Computer  Fraud  and  Abuse  Act,  94  MINN.  L.  REV.  1561, 
1563–65 (2010), this is a frivolous charge. 
     Court II alleged that the ISPs were unjustly enriched be‐
cause  they  collected  subscriber  fees  from  people  who  used 
the internet to gain illegal access to Lightspeed’s website. To 
this  day,  the  appellants  have  provided  no  support  for  the 
idea that every time an internet user does something unlaw‐
ful online, the user’s ISP is unjustly enriched because it con‐
tinues receiving subscriber fees from the malefactor. The law 
in  fact  is  to  the  contrary.  See  17  U.S.C.  §  512(a)  (a  “service 
provider shall not be liable … for infringement of copyright 
by reason of the provider’s transmitting, routing, or provid‐
ing  connections  for”  material  distributed  by  others  on  its 
network). 
    Count  III  alleges  that  the  ISPs  were  members  of  a  civil 
conspiracy  to  hack  and  steal  from  Lightspeed  because  the 
ISPs  supposedly  knew  of  the  alleged  hacking  and  yet  pro‐
tected the John Does by challenging the subpoena. Count III 
also  throws  in  an  accusation  that  the  ISP  corporate  repre‐
sentatives were co‐conspirators.  These assertions are  utterly 
without  legal  merit.  The  complaint  lacks  even  the  most  ru‐
dimentary allegation of agreement that would satisfy federal 
pleading standards. In addition, a service provider does not 
risk  becoming  a  co‐conspirator  every  time  it  challenges  a 
subpoena.  To  argue  that  challenging  a  subpoena  makes  the 
ISPs  co‐conspirators  in  a  fictional  copyright  infringement 
Nos. 13‐3801 & 14‐1682                                            17

ring  is  frivolous.  Appellants’  theory  is  all  the  more  outra‐
geous given the fact that the Illinois Supreme Court quashed 
a functionally identical abusive subpoena. 
    Count  IV  alleges  that  the  ISPs  violated  the  Illinois  Con‐
sumer Fraud and Deceptive Business Practices Act, 815 ILCS 
§  505/2,  by  engaging  in  the  deceptive  practice  of  allowing 
illegal  access  to  plaintiff’s  online  content.  More  than  this, 
however, is needed to state a claim under the Illinois statute: 
it requires “(1) a deceptive act or practice by the defendant; 
(2) the defendant’s intent that the plaintiff rely on the decep‐
tion; and (3) the occurrence of the deception during a course 
of conduct involving trade or commerce.” Robinson v. Toyota 
Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002). The Act al‐
so  covers  unfair  conduct.  Id.  Lightspeed’s  complaint  fails  to 
place the defendants on notice of how they may have violat‐
ed this statute. 
   Counts V and VI are similarly meritless. They allege that 
the ISPs aided and abetted Smith and the thousands of John 
Does by fighting the subpoenas. They also assert, somewhat 
contradictorily,  that  the  ISP  corporate  representatives  acted 
outside  the  scope  of  their  employment  when  they  helped 
with that aiding and abetting. These claims are baseless. 
     The district court similarly did not abuse its discretion in 
awarding  attorneys’  fees  to  Smith  from  the  inception  of  the 
suit.  Lightspeed  raised  baseless  claims  and  pressed  for  a 
meritless  “emergency”  discovery  hearing.  The  district  court 
found that the litigation “smacked of bully pretense.” At the 
November 13, 2013, hearing on fees, the court could not have 
been  more  clear:  it  stated  that  appellants  were  engaged  in 
“abusive litigation … simply filing a lawsuit to do discovery 
to  find  out  if  you  can  sue  somebody.  That’s  just  utter  non‐
18                                           Nos. 13‐3801 & 14‐1682 

sense.” We see no need to belabor the point. The record am‐
ply  supports  the  district  court’s  conclusions,  as  our  discus‐
sion of the case thus far demonstrates. There was no abuse of 
discretion  in  the  court’s  decision  to  grant  either  the  ISPs  or 
Smith fees for the entire case. 
      b. Joint and Several Liability  
    We  now  turn  to  the  question  whether  the  district  court 
abused its discretion in holding appellants jointly and sever‐
ally  liable for the  fees awarded. Appellants  begin by assert‐
ing that the district court misapplied section 1927 by holding 
them vicariously liable for each others’ actions. They are mis‐
taken. While it is true that section 1927 liability is direct, see 
Claiborne v. Wisdom, 414 F.3d 715, 724 (7th Cir. 2005), an order 
holding parties jointly and severally liable for costs after de‐
termining that each one is individually liable is a finding of 
direct liability. 
     Next,  they  contend  that  FM  Industries,  Inc.  v.  Citicorp 
Credit Services, Inc., 614 F.3d 335 (7th Cir. 2010), stands for the 
proposition  that  a  lawyer  cannot  be  held  responsible  for 
documents  that  bear  another’s  name  but  not  his  own.  FMI, 
however, does not stand for such a broad proposition. There, 
we upheld sanctions against an attorney, but we found that 
they  could  not  be  levied  against  the  copyright  specialist  re‐
tained by plaintiff’s principal counsel. The copyright special‐
ist, we said, 
      seems  to  have  been  sanctioned  for  making  the  mis‐
      take of agreeing to help a careless lawyer [] who put 
      his  name  to  frivolous  and  malicious  documents  … 
      [b]ut  of  course  [the  copyright  specialist]  was  not  en‐
      gaged as a second‐tier reviewer … [H]e was engaged 
Nos. 13‐3801 & 14‐1682                                                 19

   to  help  [the  attorney]  get  his  bearings  in  copyright 
   law.  That  [the  copyright  specialist]  failed  at  this  task 
   does  not  make  him  responsible  for  documents  that 
   bear [the attorney’s] name but not his own. 
Id. at 340. The defendant had argued that the copyright spe‐
cialist  should  be  liable  because  he  did  not  prevent  the  lead 
attorney from filing unreasonable and vexatious documents. 
We  rejected  that  reasoning  and  commented  that  “[s]ection 
1927 does not require every lawyer who files an appearance 
to review and vet every paper filed by every other lawyer.” 
Id. at 341.  
    The relevant question thus relates to the scope of respon‐
sibility undertaken by each individual attorney. In our case, 
the  district  court  found  that  while  Steele  and  Hansmeier 
were  not  listed  on  every  court  document,  the  evidence 
showed that they were “in cahoots” with Duffy and worked 
with  him  to  use  the  judicial  system  for  a  legally  meritless 
claim.  Their  efforts  seem  to  have  continued  in  this  court. 
While  both  Steele  and  Hansmeier  now  contend  that  they 
showed  up  in  this  case  only  after  the  federal  proceedings 
were  underway,  the  record  shows  that  both  were  also  in‐
volved in the shadows of the state court proceedings. Steele 
called  AT&T’s  counsel  about  the  subpoenas,  and  he  ap‐
peared  and  argued  against  the  ISPs’  motion  to  quash  and 
motion to stay. Hansmeier appeared at a conference before a 
magistrate  judge  and  was  the  sole  signatory  of  the  10‐page 
opposition  to  the  ISPs’  motion  for  the  stay  of  discovery. 
While Steele and  Hansmeier insist that they had only  mini‐
mal activity with this case, the district court did not abuse its 
discretion when it found otherwise. 
    
20                                         Nos. 13‐3801 & 14‐1682 

                                  II 
   We turn now to case No. 14‐1682, the appeal from the or‐
der  holding  Duffy,  Steele,  and  Hansmeier  in  civil  contempt 
and  fining  each  one  one‐third  of  10%  of  defendants’  costs 
stemming from the first appeal. 
                                    A 
     As we noted at the outset, after the district court ordered 
appellants  to  pay  the  section  1927  sanctions  within  14  days 
of  the  order,  they  failed  to  do  so.  As  a  result,  defendants 
submitted a joint motion for contempt, or in the alternative, 
for an order to show cause why they should not all be held 
in  contempt. At  the show‐cause hearing, each appellant ad‐
mitted that he had not paid any part of the sanctions. None‐
theless,  appellants  argued  that  contempt  was  unavailable 
because the sanctions order should be regarded as a money 
judgment  and  thus  something  that  is  not  enforceable 
through  contempt  proceedings.  In  the  alternative,  they 
claimed an inability to pay. The court thought the sanctions 
order  was  equitable  and  enforceable  by  use  of  contempt 
power. Based on appellants’ claimed inability to pay, the dis‐
trict court ordered each to submit a financial statement from 
a certified public accountant that verified his asserted lack of 
resources.  Although  the  financial  statements  were  submit‐
ted,  they  opened  Pandora’s  Box.  Attached  to  each  financial 
statement  was  a  bombshell  letter  from  appellants’  certified 
public  accountant  stating  that  appellants  had  “elected  to 
omit substantially all of the disclosures required by general‐
ly accepted accounting principles.” Not surprisingly, the dis‐
trict  court  found  the  statements  insufficient  to  establish  an 
inability to pay. It also took notice that these same attorneys 
had  posted  large  bonds  in  other  cases.  In  conjunction  with 
Nos. 13‐3801 & 14‐1682                                                 21

the failure even to mention these other cases, the court saw 
this as an attempt to impede its ability to  make an accurate 
assessment of their current ability to pay. 
    The court found that appellants had willfully violated the 
sanctions  order  and  made  no  effort  to  comply.  The  magni‐
tude  of  harm  was  significant,  it  added,  particularly  as  the 
underlying  case  was  baseless  and  a  misuse  of  the  courts. 
Additionally,  the  court  found  appellants  to  have  made  mis‐
representations  and  presented  “half‐truths”  at  the  show‐ 
cause hearing, showing clear disrespect for the court. Taking 
all of this into account, the court sanctioned appellants in the 
amount of 10% of the original sanction and ordered the sum 
to be divided equally among them. It also set up a schedule 
of additional fines if they failed to comply. 
                                    B 
    Our review, as before, is for abuse of discretion. See Au‐
totech Techs. LP v. Integral Research & Dev. Corp., 499 F.3d 737, 
751  (7th  Cir.  2007).  To  succeed  on  a  contempt  petition,  de‐
fendants  had  to  demonstrate  by  clear  and  convincing  evi‐
dence that the appellants violated the express and unequivo‐
cal command of a court order. Id. Broken down into  its ele‐
ments, the evidence had to show that (1) the order set forth 
an  unambiguous  command;  (2)  appellants  violated  that 
command;  (3)  appellants’  violation  was  significant;  and  (4) 
appellants  failed  to  take  steps  reasonably  and  diligently  to 
comply  with  the  order.  See  id.;  see  also  FTC  v.  Trudeau,  579 
F.3d 754, 763 (7th Cir. 2009) (citing Prima Tek II, LLC v. Klerk’s 
Plastic  Indus.,  B.V.,  525  F.3d  542  (7th  Cir.  2008).  We  take  the 
elements in turn. 
22                                            Nos. 13‐3801 & 14‐1682 

    The district court’s original order was unambiguous. The 
court made clear that it was imposing sanctions pursuant to 
28 U.S.C. § 1927 and explicitly commanded appellants to pay 
within  14  days.  Appellants  try  to  evade  it  by  arguing  that 
they thought  the  order was for a money judgment.  But this 
was  neither  private  nor  public  litigation  against  the  attor‐
neys. What was at stake was the court’s power to govern its 
bar. As section 1927 (and for that matter 28 U.S.C. § 1651) re‐
flect,  courts  have  the  authority,  through  contempt  proceed‐
ings,  to  sanction  attorneys  and  to  enforce  their  orders.  See 
Cleveland  Hair  Clinic,  Inc.  v.  Puig,  106  F.3d  165,  166  (7th  Cir. 
1997) (“Use of the contempt power is an appropriate way to 
enforce a sanction for misconduct, which is not an ordinary 
money judgment.”); Alpern v. Lieb, 11 F.3d 689, 690 (7th Cir. 
1993)  (“[Rule  11]  directs  the  imposition  of  sanctions  for  un‐
professional  conduct  in  litigation,  and  while  the  form  of 
sanction is often and was here an order to pay attorneyʹs fees 
to the opponent in the litigation, it is still a sanction, just as 
an  order  of  restitution  in  a  criminal  case  is  a  sanction  even 
when  it  directs  that  payment  be  made  to  a  private  person 
rather  than  to  the  government.”).  The  money‐judgment  de‐
fense gets appellants nowhere. 
   Appellants next argue that there is no evidence that they 
did not substantially comply with the order, or at least take 
reasonable and diligent steps to do so. This position ignores 
the record. At the show‐cause hearing appellants made clear 
that they had not paid anything and, when questioned about 
payment,  they  never  pointed  to  any  step  in  that  direction. 
They elected instead to defend on the ground that they were 
unable  to  pay.  Inability  to  pay  is  indeed  a  valid  defense  in 
contempt  proceedings,  In  re  Resource  Tech.  Corp.,  624  F.3d 
376,  387  (7th  Cir.  2010),  but  the  question  whether  the  sanc‐
Nos. 13‐3801 & 14‐1682                                           23

tions were paid is different from the question why payment 
was not made. The district court was entitled to answer the 
first one in the negative, given appellants’ admission on the 
record that they had neither paid the required amount to de‐
fendants nor posted a supersedeas bond. 
    Appellants  next  argue  that  even  if  civil  contempt  might 
have  been  proper,  that  was  not  the  type  of  contempt  im‐
posed  against  them.  They  urge  that  the  fine  imposed  was 
criminal in nature and they are therefore entitled to a sepa‐
rate prosecution  and full due process. We  see  nothing here, 
however,  that  would  justify  characterizing  these  fines  as 
criminal. Civil contempt proceedings may be either coercive 
or remedial. See United States v. Dowell, 257 F.3d 694, 699 (7th 
Cir. 2001). They are “designed either to compel the contem‐
nor into compliance with an existing court order or to com‐
pensate  the  complainant  for  losses  sustained  as  a  result  of 
the contumacy.” Id. This fine was remedial. It was paid to the 
defendants, see Hicks on Behalf of Feiock v. Feiock, 485 U.S. 624, 
632  (1988),  and  it  corresponded  to  the  attorneys’  fees  and 
costs  incurred  by  defendants during  the course of litigating 
the  contempt  motion.  The  fact  that  the  court  chose  a  fine 
equal to 10% of the original sanction without consulting bill‐
ing  statements  does not convert this into  a fine for criminal 
contempt. See Evans v. City of Evanston, 941 F.2d 473, 477 (7th 
Cir. 1991). 
   Appellants’ related argument that the court’s inability‐to‐ 
pay  analysis  was  an  abuse  of  discretion  is  equally  unavail‐
ing. Where “there has been no effort at even partial compli‐
ance  with  the  court’s  order,  the  inability‐to‐pay  defense  re‐
quires a showing of a ‘complete inability’ to pay”; appellants 
“had  the  burden  of  establishing  ‘clearly,  plainly,  and  unmis‐
24                                          Nos. 13‐3801 & 14‐1682 

takably’  that  ‘compliance  is  impossible.’”  In  re  Resource  Tech. 
Corp., 624 F.3d at 387 (citing Huber v. Marine Midland Bank, 51 
F.3d 5, 10 (2d Cir. 1995)). 
                        ********************** 
    Appellants’  burden  in  each  of  these  proceedings  was 
high  and  the  record  supports  the  district  court’s  holdings 
that  they  did  not  meet  it. Any  arguments  that  we  have  not 
discussed do not merit separate attention. We AFFIRM the or‐
der  of  sanctions  imposed  against  appellants  in  No.  13‐3801. 
We also AFFIRM the order in No. 14‐1682 holding appellants 
in civil contempt and imposing the stated fine. Costs of ap‐
peal are to be taxed against appellants jointly and severally. 
See FED. R. APP. P. 39(a).